      Case 3:17-cv-06027-WHA Document 60-3 Filed 12/14/18 Page 1 of 5



 1   CHRIS BAKER (CA Bar No. 181557)
     cbaker@bakerlp.com
 2   BAKER CURTIS & SCHWARTZ, P.C.
 3   1 California St., Suite 1250
     San Francisco, CA 94111
 4   Tel.: (415) 433-1064; Fax: (415) 366-2525

 5   Attorneys for PLAINTIFF
 6   MALCOLM A. HEINICKE (CA Bar No. 194174)
 7   Malcolm.heinicke@mto.com
     MUNGER, TOLLES & OLSON LLP
 8   560 Mission Street, Suite 2700
     San Francisco, California 94105
 9   Tel: (415) 512-4000; Fax: (415) 512-4077
10
     Attorneys for DEFENDANTS
11
     [Additional Counsel Listed Below]
12
                                 UNITED STATES DISTRICT COURT
13

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   ADRIAN MORRIS, on behalf of herself and     Case No. 3:17-cv-06027-WHA
     all others similarly situated,
17                                               [PROPOSED] ORDER GRANTING
                                                 APPROVAL OF COLLECTIVE ACTION
                          Plaintiff,             SETTLEMENT (EXHIBIT 2)
18

19          vs.

20   FIDELITY INVESTMENTS, a legal entity of
     an unknown form, FMR, LLC, a Delaware
21   limited Liability Company, FIDELITY
     BROKERAGE SERVICES LLC, a Delaware
22   Limited Liability Company (collectively
23   “FIDELITY”),

24                         Defendants.

25
     CLASS AND COLLECTIVE ACTIONS
26

27
28


         [PROPOSED] ORDER GRANTING APPROVAL OF COLLECTIVE ACTION SETTLEMENT
      Case 3:17-cv-06027-WHA Document 60-3 Filed 12/14/18 Page 2 of 5



 1                              [ADDITIONAL COUNSEL]
 2   MICHAEL CURTIS (CA Bar No. 252392)
 3   mcurtis@bakerlp.com
     1 California St., Suite 1250
 4   San Francisco, CA 94111
     San Francisco, CA 94104
 5   Tel.: (415) 433-1064
     Fax: (415) 366-2525
 6

 7   Attorneys for PLAINTIFF

 8   MARTIN D. BERN (CA Bar No. 153203)
     Martin.bern@mto.com
 9   MARJA-LIISA OVERBECK (CA Bar No. 261707)
     mari.overbeck@mto.com
10
     MUNGER, TOLLES & OLSON LLP
11   560 Mission Street, Suite 2700
     San Francisco, California 94105
12   Telephone:    (415) 512-4000
     Facsimile:    (415) 512-4077
13
     Attorneys for DEFENDANTS
14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


         [PROPOSED] ORDER GRANTING APPROVAL OF COLLECTIVE ACTION SETTLEMENT
      Case 3:17-cv-06027-WHA Document 60-3 Filed 12/14/18 Page 3 of 5



 1          The motion of Plaintiff Adrian Morris (“Plaintiff”), on behalf of herself and all those
 2   similarly situated, for an order approving a collective action settlement, came on for hearing on
 3   January 24, 2019. The Court has considered the Stipulation Re: Settlement of Class and
 4   Collective Actions (and its exhibits), the submissions of counsel, and all other papers filed in this
 5   action. The matter having been submitted and good cause appearing therefor, the Court finds as
 6   follows:
 7          1.        All defined terms contained herein shall have the same meanings as set forth in the
 8   Stipulation Re: Settlement of Class and Collective Actions executed by the Settling Parties and
 9   filed with this Court (the “Stipulation”);
10          2.        Plaintiff and Fidelity Brokerage Services LLC (“Fidelity Brokerage”) and FMR
11   LLC (“FMR”) (collectively, “Defendants”), through their counsel of record in the Litigation and
12   per the terms of the Stipulation, have reached an agreement to resolve the Litigation and settle the
13   collective action portion of the case, i.e., the Fair Labor Standards Act of “FLSA” portion of the
14   settlement.
15          3.        Significant investigation and research have been conducted such that counsel for
16   the parties at this time are able to reasonably evaluate their respective positions. Settlement at
17   this time will avoid substantial costs, delay, and risks that would be presented by further
18   litigation. The proposed settlement has been reached as a result of serious, informed, and non-
19   collusive negotiations between the parties;
20          4.        Through Docket Entry No. 51, the Court has already conditionally certified the
21   following collective:
22                 All United States based former and current employees of Fidelity
23                 Brokerage Services from May 31, 2015 to the present, who satisfy the
                   following two conditions: (1) Fidelity Brokerage Services classifies(d)
24                 them as “non-exempt;” and (2)(a) They received student loan repayments
                   pursuant to Fidelity Brokerage’s Step Ahead Student Loan Program and
25                 worked overtime during the month in which a student loan repayment was
                   made; and/or (b) They received fitness reimbursements pursuant to
26
                   Fidelity Brokerage Services’ Fitness Reimbursement Program and worked
27                 overtime during the pay period in which the fitness reimbursement was
                   paid.
28
                                                      -1-
          [PROPOSED] ORDER GRANTING APPROVAL OF COLLECTIVE ACTION SETTLEMENT
      Case 3:17-cv-06027-WHA Document 60-3 Filed 12/14/18 Page 4 of 5



 1   The National FLSA Collective set forth in the Stipulation Re: Settlement of Class and Collective
 2   Actions is the same. The Court finds that, for the purpose of approving this settlement only and
 3   for no other purpose and with no other effect, in the context of this Settlement, the proposed
 4   National FLSA Collective meets the requirements for certification as a collective action class
 5   under 29 U.S.C. § 216(b) because a sufficient showing has been made that the National FLSA
 6   Collective Members are similarly situated;
 7          5.       Plaintiff also presented to the Court for review a plan to provide a National Notice
 8   to the Members of the proposed National FLSA Collective which sets out the terms of the
 9   settlement and the National FLSA Collective Members’ options including, inter alia, their
10   options (i) to refrain from acting and thereby exclude themselves from the National Settlement
11   Class, or (ii) to opt-in to the National FLSA Settlement Collective by cashing checks containing
12   their National Settlement Sum. The National Notice will be mailed to all National Class
13   Members at their Last Known Addresses. The plan regarding National Notices proposed by the
14   Settling Parties is the best practical under the circumstances and satisfies pertinent due process
15   requirements.
16          Good cause appearing therefor, IT IS HEREBY ORDERED that:
17          1.       Pursuant to 29 U.S.C. § 216(b), the National FLSA Collective is certified, and the
18   Stipulation of Settlement is approved;
19          2.       Notice of the National FLSA Collective settlement, and the rights of National
20   FLSA Collective Members to opt-in to the settlement by cashing a check in the amount of their
21   National Settlement Sum, or to refrain from acting and thereby exclude themselves from the
22   settlement, shall be given by mailing of the National Notice by first class mail to each Member of
23   the National FLSA Collective pursuant to the applicable provisions in the Stipulation. Fidelity
24   Brokerage shall provide the Claims Administrator with the information necessary to conduct this
25   mailing as set forth in the Stipulation;
26          3.       In the event that the Effective Date occurs all FLSA Settlement Collective
27   Members will be deemed to have forever released and discharged the National Released Claims,
28
                                                     -2-
          [PROPOSED] ORDER GRANTING APPROVAL OF COLLECTIVE ACTION SETTLEMENT
      Case 3:17-cv-06027-WHA Document 60-3 Filed 12/14/18 Page 5 of 5



 1   and the Litigation will be dismissed with prejudice. In the event that the Effective Date does not
 2   occur for any reason whatsoever, the Stipulation shall be deemed null and void and shall have no
 3   effect whatsoever.
 4          PURSUANT TO STIPULATION, IT IS SO ORDERED.
 5
     DATED: ________________________              _____________________________________
 6                                                The Honorable William H. Alsup
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                    -3-
          [PROPOSED] ORDER GRANTING APPROVAL OF COLLECTIVE ACTION SETTLEMENT
